Citation Nr: 1537923	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for herniated disc, L5-S1, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1987 to October 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the Veteran's attorney submitted a letter dated July 2015 directly to the Board of Appeals, without including a waiver of RO review.  However, after review of this letter the Board finds that, with regard to the Veteran's back disorder claim, the attorney has not submitted any new evidence or testimony in the letter.  The attorney merely summarized the evidence already of record, which the RO had already considered.  As such, the Board may proceed with its decision without seeking a waiver of the July 2015 letter.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains additional VA medical records dated April 2011 to August 2012.  These records were considered in the January 2013 supplemental statement of the case.
  
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's herniated disc disorder is not productive of favorable or unfavorable ankylosis or limitations of forward flexion of the thoracolumbar spine at 30 degrees or less.

2.  The Veteran's associated radicular pain of the left leg is productive of no more than mild incomplete paralysis.

3.  At most, the Veteran has experienced incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for herniated disc have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (previously Diagnostic Code 5293) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA's duty to notify the Veteran has been satisfied in this case.  There has been no allegation of error in the timing or content of the notice provided.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  Moreover, the Veteran did not identify any other outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations in January 2010 and September 2012 for his herniated disc disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case were adequate, as they were predicated on examinations that addressed the rating criteria that are relevant to rating the disability in this case.  The Board has all of the relevant and necessary information to evaluate the Veteran's herniated disc disorder.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran contends that his service-connected herniated disc disorder is more disabling than contemplated by his current 40 percent disability evaluation.  

At the outset, the Board notes that the Veteran's service-connected back disorder is currently assigned a 40 percent disability rating under the previous criteria of Diagnostic Code 5293.  Under Diagnostic Code 5293, a 40 percent rating was prescribed for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board also notes that Diagnostic Code 5293 contemplated both limitation of motion as well as neurological symptoms in the lower extremities.  Thus, a separate rating for limitation of motion and neurologic disabilities of the lower extremities could not be assigned at that time.  38 C.F.R. § 4.14.

The criteria for spine disorders were then amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's increased rating claim was received by the RO in August 2009, which was subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application and the issue before the Board is whether an increase evaluation is warranted for the Veteran's spine disorder under the current rating criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Current regulations indicate that intervertebral disc syndrome, (preoperatively or postoperatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, based on the combined evaluations of its chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher evaluation for his herniated disc disorder at any point during the appeal period.

The Board will first evaluate and discuss the Veteran's symptoms under the General Rating Formula.  The January 2010 VA examination report recorded the Veteran's range of motion of the thoracolumbar spine at 70 degrees of flexion, 30 degrees of extension, 20 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  Ankylosis was not found, nor was there muscle spasm or guarding severe enough to result in an abnormal gait.  During the Veteran's September 2012 VA examination, the Veteran demonstrated flexion to 74 degrees, extension to 22 degrees, left lateral flexion to 25 degrees, right lateral flexion to 35 degrees, left lateral rotation to 33 degrees, and right lateral rotation to 30 degrees.  The examiner again found no ankylosis or muscle spasm severe enough to result in abnormal gait.  

The Veteran's VA medical records note that the Veteran's range of motion of the spine was low or abnormal.  Of note, the Veteran demonstrated forward flexion of the thoracolumbar spine to 60 degrees on several occasions in 2012.  The Veteran's VA and private medical records do not indicate the presence of ankylosis or additional limitation of motion.  

Based on the evidence of record, the Board finds that there is no evidence of favorable or unfavorable ankylosis or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Thus, under the current regulations, the Veteran would be entitled to an assignment of a 20 percent disability evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, even when considering the presence of additional functional loss, an evaluation in excess of 20 percent is not warranted.  For diagnostic codes based upon limitation of motion, the presence of any additional functional loss must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At the 2010 VA examination, the Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He also reported daily flare-ups which severely restricted his activities.  Upon examination, the examiner found increasing pain with repetitive motion, but no other additional limitations.  Additionally, the examiner reported the presence of pain with motion, but reported that the Veteran's posture and spinal curvatures were normal, and found no evidence of ankylosis, no spasm, no atrophy, no guarding, no tenderness, no weakness and no muscle spasm severe enough to cause abnormal gait.   

The 2012 VA examination report indicated that the Veteran reported frequent flare-ups of low back pain, which made movement virtually impossible.  Upon evaluation of repetitive motion, the examiner noted that the Veteran complained of a painful flare up and was not able to perform repetitive testing.  He then indicated that in addition to pain on movement, upon repetitive testing, the Veteran had less movement than normal, incoordination and interference with sitting, standing or weight bearing.  However, weakened movement, excess fatigability, swelling, deformity, atrophy, instability, or disturbance of locomotion were not found.  Further evaluation of the Veteran indicated no tenderness or pain upon palpitation and no muscle atrophy.  While muscle spasm was present, it did not result in abnormal gait or spinal contour.  

The Veteran's private doctor's medical records, Dr. K., indicate that the Veteran reported problems with balance, muscle pain, muscle weakness, numbness, burning, and fatigue.

The Board has considered the Veteran's assertions that he experiences pain and weakness that would warrant a higher evaluation under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, even though the Veteran complains of pain and weakness throughout the range of motion of his lumbar spine, the objective evidence of record indicates such symptomatology does not limit the his functional range of motion except as discussed above and does not serve as a basis for an increased evaluation based on orthopedic manifestations at any stage of the Veteran's appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

Considering the results of the VA examinations, as well as the other medical records in evidence, and the Veteran's overall disability picture, the Board finds that any functional impairment due to the noted pain, weakness, or other symptomatology is not the equivalent of favorable ankylosis of the entire thoraolumbar spine or forward flexion of the thoracolumbar spine at 30 degrees or less.  The Veteran's 2010 VA examination revealed no additional limitations upon repetitive testing as well as no evidence of ankylosis, no spasm, no atrophy, no guarding, no tenderness, no weakness and no abnormal gait.  While the 2012 VA examiner indicated that the Veteran reported an inability to complete repetitive motion testing with incoordination and pain with repetition, there was no evidence of weakened movement, excess fatigability, atrophy, instability, or abnormal gait.  Such findings do not more closely align the Veteran with fixation of the spine in a neutral position or limitations of motion of the spine to less than 30 degrees.  Evidence in the Veteran's VA medical records and private medical records also do not provide evidence of functional loss which would more nearly approximate the criteria for a 40 percent evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board notes that the Veteran has denied bowel and bladder issues, as well as erectile dysfunction at both his January 2010 and September 2012 VA examinations.  Additionally, his VA medical records do not indicate that the Veteran has experienced bowel issues, bladder issues or erectile dysfunction as a result of his back disorder.  The evidence of record does, however, show that the Veteran experiences radiculopathy of the left leg as a result of his back disorder.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.120, Note.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note.

Under 38 C.F.R. § 4.124a , Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

While the evidence supports neuropathy symptoms of the left leg, the Board finds that the evidence reflects that such symptoms have approximated no more than mild incomplete paralysis at any time during the appeal period.  

The January 2010 VA examination reported radiation of pain to the left leg.  Motor function testing was 5/5 bilaterally and the Veteran had normal muscle tone without muscle atrophy.  Pain (pinprick), light touch and abnormal sensation testing revealed normal results as well.  The September 2012 VA examination then indicated a diagnosis of lumbar radiculopathy, with onset in 1991.  Muscle strength testing was normal and muscle atrophy was again not present.  Reflex and sensory testing also returned normal results.  The 2012 examination report then noted the presence of radicular pain with mild intermittent pain and mild numbness of the left leg.  Mild involvement of the left femoral and sciatic nerves were reported. 

The Veteran's VA medical records show a diagnosis of radiculitis and partial left S1 radiculitis.  However, these records also show that the Veteran denied radicular symptoms at an appointment in July 2012 and again in December 2012.  The Veteran's VA examinations and VA medical records document radicular symptoms primarily in the left leg.  The Board does note that at an appointment in February 2013, the Veteran reported pain in the low back radiating down both lower extremities more so on the right, following a slip and fall at his job.  In March 2013 the Veteran reported radiation of pain down the left leg commonly, with right leg pain radiation when pain is at its extreme.  At an appointment in March 2014, the Veteran was noted to be experiencing lower back pain chronically radiating to his left foot.

VA medical records then show that the Veteran was seen for treatment after a series of falls in July 2014.  At that time, the Veteran reported to the emergency department after a series of sudden falls with loss of control of his lower extremities lasting only a few seconds each time.  A physical examination was performed, with complete testing of motor function and sensory function of the lower extremities, however, results were normal.  Records from that admission note that the Veteran was seen by a neurologist at that time, who opined that there was no acute neurological entities that could be described by the Veteran's reported symptoms.  He diagnosed the Veteran with frequent falls of undetermined etiology and again noted that a physical examination with complete motor function and sensory function testing had been performed and the lower extremities were totally normal.
 
While the Board notes that the Veteran reported right radicular pain on two occasions, the Board notes that there is no other evidence of record indicating right radicular pain.  Furthermore, such pain appeared primarily after a fall at his civilian job.  Therefore, the Board finds that the cumulative evidence of record shows that the Veteran has experienced neurological symptoms of the left leg during the majority of the period on appeal, with more recent testing revealing normal results.  The above evidence reflects that such neurologic findings of the left leg were consistently described as intermittent and/or mild.  Therefore, the symptoms of the left lower extremity radiculopathy are best described as mild.  Further, nothing in the Veteran's statements reflect that his symptoms approximate more than mild incomplete paralysis and, to the extent that they do, the Board finds the specific findings of the trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  As such, under the current regulations, the Veteran would be entitled to a 10 percent rating for peripheral neuropathy of the left leg, but no more.

As to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the January 2010 VA examination report noted that the Veteran had 12 incapacitating episodes, which lasted from one to two days over the past 12 month period.  The September 2012 VA examination report noted that the Veteran had incapacitating episodes over the prior 12 months lasting at least 1 week, but less than 2 weeks.  Therefore, at most, the Veteran would be entitled to a 20 percent disability evaluation for intervertebral disc syndrome.  

Thus, after review of the evidence of record under the most current version of the rating criteria, the highest disability evaluation the Veteran could be assigned is 20 percent for orthopedic manifestations, and 10 percent for neurological manifestations, resulting in a combined 30 percent evaluation.  Further, under the formula for rating intervertebral disc syndrome, he would warrant no more than a 20 percent evaluation.  As both evaluations are less than the Veteran's current 40 percent award, evaluation under the current regulations does not assist the Veteran and an increase evaluation is not warranted.

Based upon guidance by Hart v. Mansfield, 21 vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and staged ratings for the appeal period is not warranted, as the Veteran's symptoms did not more closely align the Veteran with a 40 percent disability award at any time during the period on appeal.  
 
The Board also notes that the Veteran appears to allege that he is entitled to an increase rating in excess of his current 40 percent disability evaluation based upon prior rating criteria.   However, while the Veteran's 40 percent disability evaluation was awarded under prior Diagnostic Code 5293, the Veteran's current appeal was submitted in August 2009; entirely after the September 2003 regulation change.  Thus, the Veteran must be evaluated under the current rating criteria.  As above, the Veteran's back disorder does not warrant a 40 percent disability evaluation under the current applicable regulations.  The Veteran may not apply his prior protected disability rating, which was awarded using a pre-September 2002 rating criteria, and included a different standard for evaluating the Veteran's spine, to the current regulations in order to obtain an increase evaluation.

Extra-schedular Rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's spine disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate, even when considering the impact of both disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes pain, limitation of motion, and radiculopathy.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disabilities are not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected spine disorder under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).
ORDER

An evaluation in excess of 40 percent for herniated disc, L5-S1, is denied.


REMAND

While the Veteran asserts that his service-connected disabilities result in an inability to obtain or maintain gainful employment, the evidence currently of record does not allow the Board to properly adjudicate his appeal.  As such, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities - adjustment disorder with anxiety, herniated disc L5-S1, testicular cancer, status post orchiectomy, and residuals of a laparotomy.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The examiner must review and comment on the following:  any VA examinations, to include VA examination reports dated January 2010, March 2012 and September 2012; VA medical records; private medical records; and lay statements.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


